
	
		III
		112th CONGRESS
		1st Session
		S. RES. 224
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Moran (for himself
			 and Ms. Stabenow) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Soil Science Society of
		  America on its 75th anniversary.
	
	
		Whereas the Soil Science Society of America was founded on
			 November 18, 1936;
		Whereas Richard Bradfield served as the first President of
			 the Soil Science Society of America;
		Whereas the Soil Science Society of America was
			 established during the dust bowl era, a time of extreme soil
			 degradation;
		Whereas since the dust bowl era, the Soil Science Society
			 of America has continued to provide an understanding of the sustainable use of
			 soil and the role soil plays in society;
		Whereas soil is an essential natural resource, and soil
			 professionals serve a critical role in managing that resource;
		Whereas the core purpose of the Soil Science Society of
			 America is to advance soils as fundamental to life;
		Whereas the Soil Science Society of America is 1 of the
			 premier scientific societies and is comprised of more than 6,000 members in the
			 United States and internationally, including scientists, practicing
			 professionals, and students;
		Whereas soil is a dynamic system that performs many
			 functions and services vital to human activities and ecosystems;
		Whereas soil, plant, animal, and human health are
			 intricately linked, and the sustainable use of soil affects climate, water, and
			 air quality, human health, biodiversity, food safety and security, and
			 bioenergy;
		Whereas soil faces increasing human-linked threats from
			 contamination, unplanned urban development, desertification, salinization,
			 mismanagement, and erosion;
		Whereas the Soil Science Society of America provides the
			 knowledge and tools to ensure sustainable use of soils in support of societal
			 needs, including food and energy security and ecosystem services;
		Whereas the Soil Science Society of America promotes the
			 awareness and education of soils to elementary and secondary students,
			 undergraduate and graduate students, practicing professionals, and the public;
			 and
		Whereas the Soil Science Society of America promotes
			 effective research, disseminating scientific information, facilitating
			 technology transfer, fostering high standards of education, maintaining high
			 standards of ethics, promoting advancements in the soils profession, and
			 cooperating with other organizations with similar objectives: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates the
			 Soil Science Society of America on its 75th anniversary;
			(2)commends the Soil
			 Science Society of America for its dedicated service to advance the science and
			 management of soil; and
			(3)supports the
			 promise of the Soil Science Society of America to continue to enrich the lives
			 of all people of the United States by improving stewardship of the environment,
			 combating world hunger, and enhancing the quality of life for the
			 future.
			
